DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7,9,10,13-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borkholder (US 2019/0031255). Regarding claims 1,6 and 13, Borkholder discloses a fifth wheel coupler comprising: 
an elongated torsion axle (see figure 22,23) comprising:
an elongated outer tube (152,150)
an elongated inner bar (156,154) disposed within the outer tube, the inner bar having a longitudinal axis; and 
a plurality of resilient, compressible members (142) disposed between the inner bar and the outer tube; 
wherein the plurality of resilient, compressible members bias the inner bar to a first orientation with respect to the outer tube (due to gravity); 
a towed vehicle mounting bracket (268,230, see figure 24) connected to the outer tube; 
a plurality of pivot arms (124-127) having respective first ends connected to the elongated inner bar in keyed engagement therewith; 
a coupler plate (204,208) connected to respective second ends of the plurality of pivot arms; and 
a coupler pin (202) extending from the coupler plate, the coupler pin configured for selective engagement with a fifth wheel hitch (the pin is designed to fit into a fifth wheel hitch), the coupler pin having a longitudinal axis (vertical through the center of the pin); 
wherein rotation of the elongated inner bar about the inner bar longitudinal axis in either of a first direction and a second direction from the first orientation compresses or further compresses the plurality of resilient, compressible members (as rotation about the longitudinal axes would create a pushing torque towards the resilient, compressible members).
Regarding claim 2, wherein rotation of the elongated inner bar about the inner bar longitudinal axis in either of a first direction and a second direction from the first orientation results in displacement of the pin through an arc, the arc being tangent to the pin longitudinal axis (see figure 23 as the arc rotation can be seen as the pin 202 would move relative to pivot points along the axis 148).
Regarding claims 3 and 10, wherein ones of the plurality of the resilient, compressible members have a first hardness and other ones of the resilient, compressible members have a second hardness greater than the first hardness—{{under the broadest reasonable interpretation, one can state that, the hardness of the resilient, compressible members is changed throughout the life/use of the fifth wheel coupler, to the point that one would be harder than other ones}}--.
Regarding claim 4, wherein the front resilient, compressible members (as there is 4 of them and examiner has used one of the rear ones for claim 1, see figure 24) can be seen as a damper between the coupler plate (204,208) and the torsion axle (which is made of numerals (150,152,154,156 and 142).
Regarding claim 6, the outer tube (150,152) and the towed vehicle mounting bracket (268,230) are pivotable relative to the inner bar (154,156) and the pivot arms (124-127).
Regarding claim 7, wherein a cross-section of the outer tube is non-circular (see figure 24).
Regarding claim 9, wherein the outer tube comprises an elongated square tube with four side walls, and wherein the inner bar comprises an elongated square bar, wherein corners of the inner bar are positioned at about a midpoint of respective ones of each of the four side walls, thereby defining four essentially triangular voids, and wherein a plurality of compressible members are disposed in the triangular voids (see figure 24).
Regarding claims 14 and 15, wherein a longitudinal axis of the torsion axle assembly is perpendicular to and spaced from a longitudinal axis of the coupler pin, and wherein a line through the torsion axle axis and the coupler pin is angled greater than 10 degrees relative to ground (see figure 24 as the axis of the torsion box is perpendicular to the axis of the pin and a line through the torsion axle axis and the coupler pin is angled grater that 10 degrees and appears to be around 30 degrees relative to the ground).
Regarding claim 16, wherein the compressible member comprises a single monolithic block of resilient compressible material (142, see figure 20) filling a space between the outer tube and the inner bar.
Regarding claim 19, wherein the inner bar comprises a cross-shaped profile defining four voids between the inner bar and the outer tube (see figure 24).
Regarding claim 20, wherein at least one of the compressible member is disposed within each of the four voids (see figure 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder in view of McCall (US 9802452). 
Regarding claim 5, Borkholder does not mention a first end plate and a second end plate for the outer tube. However, McCall discloses a gooseneck hitch assembly comprising an outer tube (28) and a plate (42) on both ends of the outer tube. It would have been obvious for one of ordinary skill in the art to modify Borkholder by adding end plates onto the outer tube, in order to further prevent the resilient, compressible members to leave the outer tube and for to prevent the elements (such as rain) to enter into the outer tube.
Regarding claim 8, wherein the combination of Borkholder and McCall would end up with a first and second end plates that can be changed to be squared instead of round, wherein the first and second plates would be secured to the towed vehicle mounting bracket through the pivot arms.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkholder in view of Few (US 20030234505). Regarding claims 11 and 12, Bork holder does not mention an intermediate tube between the outer and inner tubes. However, few discloses a torsion axle with an outer tube (28) an inner tube (20) and an intermediate tube (24), wherein the outer tube comprises an elongated square tube with four side walls (see figure 4 in Few), wherein the intermediate tube comprises an elongated square tube with four side walls (see figure 4), and wherein the inner bar comprises an elongated square bar, wherein corners of the intermediate tube are positioned at about a midpoint of respective ones of each of the four side walls of the outer tube (see figure 4 in Few, thereby defining a first four essentially triangular voids, and wherein corners of the inner bar are positioned at about a midpoint of respective ones of each of the four side walls of the intermediate tube, thereby defining a second four essential triangular voids (see figure 4 in Few), and wherein a plurality of compressible members (23,25) are disposed in the first and second triangular voids (see figure 4 in Few). It would have been obvious for one of ordinary skill in the art to modify Borkholder by adding an intermediate tube and more compressible members, in order to further dampen the torsion axle pin box, while also reducing more of the vibration, wherein the combination of Borkholder and Few can be seen as a combination of prior art elements according to known methods to yield predictable results.


Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611